Exhibit 16.1 December 10, 2010 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington,DC 20549 Re:Catalyst Lighting Group File No. 000-50385 Dear Sir or Madam: We have read the statements made by Catalyst Lighting Group, Inc. which we understand will be filed with the Securities and Exchange Commission, pursuant to Item4.01 of Form 8-K, as part of the Form 8-K of Catalyst Lighting Group, Inc. dated December 10, 2010.We agree with the statements made in response to that Item insofar as they related to our firm. Very truly yours, PROFESSIONAL CORPORATION Denver, Colorado
